DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on October 29, 2021 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 14, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103(a) as unpatentable over Han (US 2015/0101536) in view of Jung et al. (US 2015/0040826) on claims 1, 4, 6-7 and 9-21 are withdrawn because Applicant amended claim 1 to recite additional structural and functional limitations regarding the shield portion. 
Claims 1, 4 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2018/0155818) in view of Oh et al. (US 2014/0150721).
Regarding claim 1: Mu et al. discloses a mask device including a framework (11) which is a mask body and a number of strip plates (12) which form sub-masks having evaporation areas (14), each strip plate (12) including a concave-convex structure (124) which is a shield portion having a straight edge and 
However, Oh et al. discloses a similar mask apparatus which includes a deformation prevention part (130) at the edges of the mask which include a number of groove parts (142) with a depth smaller than a thickness of the mask body (pars. 81-84, figures 4-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the groove parts (142) as discussed by Oh et al. in the shield structures of Mu et al. because Oh et al. teaches that this prevents deformation and wave-shaped wrinkles at the borders of masks (par. 81) and this is useful to Mu et al. because the shield structures (124) of Mu et al. are indeed provided at the borders of the strip plates (12) in the same longitudinal direction as the masks of Oh et al. (see Mu et al. figure 8 and Oh et al. figures 2-3).
Regarding claim 4: The mask device of Mu et al. and Oh et al. includes a plurality of the groove parts (142) and each adjacent two are spaced apart by a non-grooved part (141) (see Oh et al. figure 6). 
Regarding claim 11: The mask device of Mu et al. and Oh et al. has groove parts (142) that are rectangular, i.e. polygonal in cross section (see Oh et al. figure 6). 
Regarding claims 12 and 17: Mu et al. shows that the mask can have two perpendicular centerlines about which two sets of the sub-masks are axis symmetrical and spaced apart (see annotated figure 9.1 below).
Regarding claims 13, 15 and 19-20: Mu et al. shows that the mask can have a centerline in which one or more rows of the sub-masks on one side of that line have their shield structures (124) all facing either towards or away from that centerline, depending on the chosen interpretation of “facing” which is an extremely broad term (see annotated figure 9.1 below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Possible centerlines)][AltContent: connector][AltContent: connector][AltContent: textbox (FIG. 9.1)]
    PNG
    media_image1.png
    667
    523
    media_image1.png
    Greyscale

Regarding claims 14 and 16: Mu et al. shows that the body has a centerline on the side of which are a number of sets of sub-mask, each one including at least two adjacent sub-masks where the shield structures (124) can be considered to be disposed opposing each other (see annotated figure 9.2 below).
[AltContent: textbox (“Opposing” shield structures)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (FIG. 9.2)]
    PNG
    media_image1.png
    667
    523
    media_image1.png
    Greyscale

Regarding claim 18: Mu et al. teaches that the mask device can be formed of second strip plates (13) and first strip plates (12) arranged in patterns on a framework (11) such that the framework can be considered a mask frame (par. 50, figure 10). 	Regarding claim 21: The combined mask of Mu et al. and Oh et al. has groove parts (142) which . 

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. in view of Oh et al. as applied to claims 1, 4 and 11-21 and further in view of Han. 
Regarding claim 6: Mu et al. and Oh et al. teach that the shield structure (124) has two surfaces, one of which including the groove parts, but fail to explicitly disclose that both surfaces include grooves. However, Han discloses a similar mask assembly (500) including a number of masks (200) that have grooves (211) on the upper surface and a supporter surface (300) on the back side also having grooves (211) (pars. 44-46, 110, figures 1, 8, 9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a supporter surface (300) having grooves (211) similar to that of Han for the mask of Mu et al. and Oh et al. because this removes any deformation of the mask caused by thermal influence while ensuring a strong enough fixing force in order to control a shadow phenomenon (par. 7, 23). 
Regarding claim 7: Han shows that the grooves (211) in the upper and lower surfaces indeed overlap (figure 9). 
Regarding claim 9: Han shows that the depth of each groove (211) is equal (see figures 9-11). 
Regarding claim 10: Mu et al., Oh et al. and Han disclose that the grooves have a thickness of about half the thickness of the mask body (Oh et al. par. 86). 

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that neither Han nor Jung et al. teach the new limitations regarding the slotting zone formed or the claimed shape of the shield portion.

Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited Mu et al. and Oh et al. references do teach the new claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/1/2021                                                                                                                                                                                         
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717